ACKNOWLEDGMENTS
The present application is being examined under the pre-AIA  first to invent provisions. 

The Examiner acknowledges receipt of the amendment filed 6/29/22 wherein claims 1, 38, 44, and 51 were amended; clams 2-8, 12-19, 28, 30, 31, 33-37, 39-41, 45-49, and 52 were canceled; and claims 54 and 55 were added.
	Note(s):  Claims 1, 9-11, 20-27, 29, 32, 38, 42-44, 50, 51, and 53-55 are pending.
 
RESPONSE TO APPLICANT’S AMENDMENT/ARGUMENTS
The Applicant's arguments and/or amendment filed 6/29/22 to the rejection of claims 1, 9-11, 20-27, 29, 32, 38, 42-44, and 50-53 made by the Examiner under 35 USC 112 and/or double patenting have been fully considered and deemed persuasive-in-part.
Double Patenting Rejections
I.	All outstanding double patenting rejections, except the following, are WITHDRAWN.
II.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

I.	Claims 1, 9-11, 20-27, 29, 32, 38, 42-44, 50, 51, 53-55 and are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 40-49 and 53-62 of copending Application No. 16/551,588 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to compositions encompassed by Applicant’s Formula I conjugated to an imaging moiety (e.g., 18F) and having overlapping pH values and ascorbic acid concentrations.  Thus, the skilled artisan would recognize that the inventions disclose overlapping subject matter.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
APPLICANT’S ASSERTIONS
	In summary, Applicant requests that the rejection be held in abeyance until allowable subject matter is set forth.
EXAMINER’S RESPONSE
	It is duly noted that Applicant has requested that the rejection be held in abeyance until allowable subject matter is set forth.  The rejection is still deemed proper.
II.	Claims 1, 9-11, 20-27, 29, 32, 38, 42-44, 50, 51, and 53-55 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,568,978. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims read on compositions both sets of claims are directed to compositions encompassed by Applicant’s Formula I conjugated to an imaging moiety (e.g., 18F) and having overlapping pH values and ascorbic acid concentrations.  The claims differ the patented claims are directed to a method of using compositions that overlap with the instant invention whereas the instant invention is directed to the composition its, but does have methods as well (see pending claims 49 and 51).  The skilled artisan would recognize that if overlapping compositions are disclosed then the compositions herein as well as the use of those compositions are obvious.  
APPLICANT’S ASSERTIONS
	In summary, Applicant asserts that the rejection should be withdrawn because independent claim 1 was amended to recite that ‘the pH of the compositions is about 6.0  to about 7.5 and as such there is no overlap between the claims..
EXAMINER’S RESPONSE
	Applicant’s arguments were considered, but deemed not persuasive for reasons of record.  In particular, review of the patented claims indicate that both patented claims 4 and 5, respectively are directed to pH and ascorbic acid amounts that are encompassed by the instant invention.
It is duly noted that Applicant uses ‘about’ amounts in describing in the pH and concentration of ascorbic acid.  The term ‘about’ does not identify concert boundaries in the amounts of ascorbic acid and pH of the mixture.  Thus, using ‘about’ encompasses amounts lower as well as amounts greater that what is listed in the claim.  Patented claims 5 and 6 encompass the claimed pH and ascorbic acid amounts.  Hence, the rejection is still deemed proper.

III.	Claims 1, 11, 24-27, 32, 42-44, 50, 51, 53-55 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,687,571. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims read on compositions both sets of claims are directed to compositions encompassed by Applicant’s Formula I conjugated to an imaging moiety (e.g., 18F) and having overlapping pH values and ascorbic acid concentrations.  Thus, the claims disclose overlapping subject matter.
APPLICANT’S ASSERTIONS
	In summary, Applicant asserts that the rejection should be withdrawn because independent claim 1 was amended to recite that ‘the pH of the compositions is about 6.0  to about 7.5 and as such there is no overlap between the claims..
EXAMINER’S RESPONSE
	Applicant’s arguments were considered, but deemed not persuasive for reasons of record.  In particular, review of the patented claims 1-12 are directed to pH and ascorbic acid amounts that are encompassed by the instant invention.
It is duly noted that Applicant uses ‘about’ amounts in describing in the pH and concentration of ascorbic acid.  The term ‘about’ does not identify concert boundaries in the amounts of ascorbic acid and pH of the mixture.  Thus, using ‘about’ encompasses amounts lower as well as amounts greater that what is listed in the claim.  Patented claim 1-12 encompass the claimed pH and ascorbic acid amounts.  Hence, the rejection is still deemed proper.
112 Second Paragraph Rejections
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 44 and 51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 44 and 51:  The claims are ambiguous because it is unclear for what purpose the method is being performed.
APPLICANT’S ASSERTIONS:
	In summary, it is asserted that the claims were amended to address the rejection.  Specifically, it is asserted that the claims are for imaging as subject.
EXAMINER’S RESPONSE:
	Applicant’s argument was considered, but deemed non-persuasive.  In particular, Applicant was respectfully requested to identify for what purpose the method is being performed.  While it is an imaging method, what is the subject being imaged for?  Is the imaging method being randomly performed on a subject?  According to pages 7 and 29  of the instant specification, imaging is performed on a cardiovascular region, heart, cardiac vessels, blood vessels, or brain in order to evaluate blood flow, cardiac wall motion, and myocardial perfusion of the subject is being imaged.  The rejection is still deemed proper because it is unclear for what purpose the method (imaging) is being performed.

NEW GROUND OF REJECTION
112 Second Paragraph Rejection
Claim 54 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 54:  The claim is ambiguous because of the phrase ‘between greater than 6 and about 7.5’.  Specifically, greater than 6 includes 7.5, as well as values that are about 7.5.  Thus, the phrase is indefinite.

COMMENTS/NOTES
It should be noted that the full scope of the pending claims were searched.  In addition, it should be noted that no prior art is cited against the instant invention.  The closest art is Maddahi et al (J. Nucl. Med., published online August 17, 2011, Vol. 52, pages 1490-1498) which is not prior art as evidenced by the three declarations filed 11/18/21.  Also, Robinson et al (WO 2009/110984) is close prior art; but, does not require the presence of ascorbic acid (or the particular concentrations of ascorbic acid) and the particular pH of the composition as set forth in the instant invention

Applicant is respectfully reminded that claims should be on a separate sheet.  Please see MPEP 608.01(m).  Specifically, MPEP 608.01(m) sets forth that the claims must commence on a separate physical sheet or electronic page that does not contain any other parts of the application or other material.  In Applicant claims filed 6/29/22, there is a paragraph appearing before the claim listing.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to D L Jones whose telephone number is (571)272-0617. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D. L. JONES/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        October 4, 2022